Citation Nr: 0115537	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $23,852.00 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the request for waiver 
of an overpayment. 

FINDINGS OF FACT

1.  The appellant first was awarded pension benefits 
effective from April 1, 1995, based upon information provided 
by him that he received no Social Security income.

2.  As a result of an income verification match in June 1997, 
VA learned that the appellant was receiving Social Security 
benefits.  Based upon that information, the appellant's 
pension benefits were terminated retroactively effective to 
April 1, 1995, and the overpayment at issue ensued.

4.  The failure of the appellant to accurately report his 
receipt of Social Security benefits did not reflect an intent 
on his part to seek an unfair advantage with knowledge of the 
likely consequences.


CONCLUSION OF LAW

The creation of the overpayment of pension benefits in the 
amount of $23,852 did not involve fraud, misrepresentation, 
or bad faith on the part of the appellant.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

The provisions of 38 U.S.C.A. § 5302(c), prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining waiver."  Similarly, 38 C.F.R. § 
1.965(b), precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3).  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  38 C.F.R. § 1.965(b)(3).  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. § 1.962.

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a).

The July 1999 Committee on Waivers and Compromises (CWC) 
decision found that the veteran had failed to report income 
that he was receiving, resulting in an overpayment of 
improved pension benefits.  The Committee found that there 
was a willful intention on the part of the veteran to seek an 
unfair advantage knowing that the consequences of his actions 
would result in a loss to the government.  The Committee 
found that the veteran received the overpayment as a result 
of bad faith.

Bad faith generally is an unfair or deceptive dealing by one 
who seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  The question for Board consideration is whether 
the actions of the appellant that led to the overpayment at 
issue constituted bad faith as contemplated by the foregoing.

The Board notes that upon his initial application for VA 
pension benefits, the veteran indicated that he had applied 
for Social Security (SSA) benefits, but, at that time, no 
award had yet been made.  The Board additionally observes 
that the record does not contain any subsequent financial 
status report where the veteran affirmatively misrepresented 
receipt of SSA benefits.

The appellant contends that he orally contacted the RO in New 
York and informed them as to his receipt of SSA benefits.  He 
claims he was verbally informed that he would be able to 
retain both VA pension and SSA payments.  The Board finds 
this unpersuasive and self serving.  Standard VA business 
practice indicates that whenever a veteran contacts the VA 
concerning outstanding issues of such importance, a report of 
contact is filed.  The absence of such documentation weighs 
heavily against the veteran's assertion in these regards.

Notwithstanding the appellant's initial pension application 
in March 1995 being forthright vis-à-vis  pending SSA 
benefits, VA did not discover that he was receiving such 
benefits until the income verification match occurred over 
two years later in June 1997.  Nevertheless, the record is 
silent as to when the SSA award was initially made.  

The appellant's failure to report his SSA benefits, despite 
being requested to do so and albeit the direct cause of the 
overpayment in question, did not represent the type of 
affirmative act sufficient to constitute a misrepresentation 
of material fact within the meaning of 38 C.F.R. § 1.962 or 
demonstrate an intent on his part to seek an unfair advantage 
with knowledge of the likely consequences.  As such, the 
appellant was not guilty of bad faith in the creation of the 
indebtedness now at issue.  In reaching this determination, 
the Board has resolved the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b).


ORDER

Bad faith on the part of the appellant not having been shown, 
the appeal is granted to the extent indicated.


REMAND

Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the RO has not adjudicated 
whether recovery of the overpayment would be against equity 
and good conscience.

In view of the above, the case is remanded to the RO for the 
following action:

1.  The originating agency should 
adjudicate the appellant's claim on the 
basis of whether recovery of the 
overpayment in question would be against 
the principles of equity and good 
conscience.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

